Exhibit 10.2


SUPPLEMENTAL INDENTURE

THIS SUPPLEMENTAL INDENTURE (this “Supplemental Indenture”), is dated as of June
5, 2017, among Crestwood Midstream Partners LP, a Delaware limited partnership
(the “Company”), Crestwood Midstream Finance Corporation, a Delaware corporation
(the “Co-Issuer” and, together, with the Company, the “Issuers”), each existing
Guarantor under each of the Indentures referred to below and U.S. Bank National
Association, as trustee under each of the Indentures referred to below (the
“Trustee”).
WITNESSETH:
WHEREAS, the Issuers and the existing Guarantors have heretofore executed and
delivered to the Trustee (i) an indenture (as it may have been heretofore
amended or supplemented, the “2015 Indenture”), dated as of March 23, 2015,
providing for the issuance of the Issuers’ 6.25% Senior Notes due 2023 (the
“2023 Notes”) and (ii) an indenture (as it may have been heretofore amended or
supplemented, the “2017 Indenture” and, together with the the 2015 Indenture,
the “Indentures”), dated as of March 14, 2017, providing for the issuance of the
Issuers’ 5.75% Senior Notes due 2025 (the “2025 Notes” and, together with the
2023 Notes, the “Notes”);
WHEREAS, Section 10.05 of each Indenture provides that if the Company designates
any Restricted Subsidiary that is a Guarantor to be an Unrestricted Subsidiary
in accordance with the applicable provisions of such Indenture, then the Note
Guarantee of such Guarantor will be released;
WHEREAS, in accordance with the provisions of Section 4.16 of each Indenture the
Board of Directors of the Company has heretofore designated Crestwood New Mexico
Pipeline LLC (“Crestwood New Mexico”) to be an Unrestricted Subsidiary;
WHEREAS, pursuant to Section 9.01(8) of each of the Indentures, the Trustee, the
Issuers and the existing Guarantors are authorized to execute and deliver this
Supplemental Indenture, without the consent on any Holder of any of the Notes,
to release any Guarantor from its Note Guarantee.
NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt of which is hereby acknowledged, the
Issuers, the Guarantors and the Trustee mutually covenant and agree for the
equal and ratable benefit of the Holders as follows:
1.    DEFINED TERMS. Defined terms used herein without definition shall have the
meanings assigned to them in the Indenture.
2.    RELEASE OF NOTE GUARANTEES. Crestwood New Mexico is hereby unconditionally
released from its Note Guarantee, and accordingly the Trustee acknowledges that
Crestwood New Mexico is no longer a party to the Indentures.
3.    RATIFICATION OF EACH INDENTURE; SUPPLEMENTAL INDENTURE PART OF EACH
INDENTURE. Except as expressly amended hereby, each Indenture is in all respects
ratified and confirmed and all the terms, conditions and provisions thereof
shall remain in




--------------------------------------------------------------------------------




full force and effect. This Supplemental Indenture shall form a part of each
Indenture for all purposes, and every holder of Notes heretofore or hereafter
authenticated and delivered shall be bound hereby.
4.    GOVERNING LAW. THIS SUPPLEMENTAL INDENTURE SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.
5.    COUNTERPARTS. The parties may sign any number of copies of this
Supplemental Indenture. Each signed copy shall be an original, but all of them
together represent the same agreement. The exchange of copies of this
Supplemental Indenture and of signature pages by facsimile or PDF transmission
shall constitute effective execution and delivery of this Supplemental Indenture
as to the parties hereto and may be used in lieu of the original Supplemental
Indenture for all purposes. Signatures of the parties hereto transmitted by
facsimile or PDF shall be deemed to be their original signatures for all
purposes.
6.    EFFECT OF HEADINGS. The Section headings of this Supplemental Indenture
have been inserted for convenience of reference only and are not to be
considered part of this Supplemental Indenture or the Indenture and will in no
way modify or restrict any of the terms or provisions hereof or thereof.
7.    TRUSTEE MAKES NO REPRESENTATION. The Trustee makes no representation as to
the validity or sufficiency of this Supplemental Indenture. The recitals and
statements herein are deemed to be those of the Issuers and the Guarantors and
not those of the Trustee, and the Trustee assumes no responsibility for their
correctness.    




--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have caused this Supplemental Indenture
to be duly executed and attested, all as of the date first above written.


CRESTWOOD MIDSTREAM PARTNERS LP
By: Crestwood Midstream GP LLC, its general partner


/s/ Steven M. Dougherty__________________
Name:    Steven M. Dougherty
Title:
Senior Vice President and Chief Accounting Officer



CRESTWOOD MIDSTREAM FINANCE CORP.


/s/ Steven M. Dougherty__________________
Name:    Steven M. Dougherty
Title:
Senior Vice President and Chief Accounting Officer



GUARANTORS:


ARROW FIELD SERVICES, LLC
ARROW MIDSTREAM HOLDINGS, LLC
ARROW PIPELINE, LLC
ARROW WATER, LLC
CMLP TRES MANAGER LLC
CMLP TRES OPERATOR LLC


/s/ Steven M. Dougherty__________________
Name:    Steven M. Dougherty
Title:
Senior Vice President and Chief Accounting Officer



COWTOWN GAS PROCESSING PARTNERS L.P.
By: Crestwood Gas Services Operating GP LLC,
its general partner
COWTOWN PIPELINE PARTNERS L.P.
By: Crestwood Gas Services Operating GP LLC,
its general partner


/s/ Steven M. Dougherty__________________
Name:    Steven M. Dougherty
Title:
Senior Vice President and Chief Accounting Officer

    


Signature Page to Supplemental Indenture

--------------------------------------------------------------------------------




        
CRESTWOOD APPALACHIA PIPELINE LLC
CRESTWOOD ARKANSAS PIPELINE LLC
CRESTWOOD CRUDE LOGISTICS LLC
CRESTWOOD CRUDE SERVICES LLC
CRESTWOOD CRUDE TERMINALS LLC
CRESTWOOD CRUDE TRANSPORTATION LLC
CRESTWOOD DAKOTA PIPELINES LLC
CRESTWOOD GAS SERVICES OPERATING GP LLC
CRESTWOOD GAS SERVICES OPERATING LLC
CRESTWOOD MARCELLUS MIDSTREAM LLC
CRESTWOOD MARCELLUS PIPELINE LLC
CRESTWOOD MIDSTREAM OPERATIONS LLC
CRESTWOOD NEW MEXICO PIPELINE LLC
CRESTWOOD OHIO MIDSTREAM PIPELINE LLC
CRESTWOOD OPERATIONS LLC
CRESTWOOD PANHANDLE PIPELINE LLC
CRESTWOOD PIPELINE LLC
CRESTWOOD SALES & SERVICE INC.
CRESTWOOD SERVICES LLC
CRESTWOOD TRANSPORTATION LLC
CRESTWOOD WEST COAST LLC
E. MARCELLUS ASSET COMPANY, LLC
FINGER LAKES LPG STORAGE, LLC
STELLAR PROPANE SERVICE LLC
US SALT, LLC


/s/ Steven M. Dougherty__________________
Name:    Steven M. Dougherty
Title:
Senior Vice President and Chief Accounting Officer







Signature Page to Supplemental Indenture

--------------------------------------------------------------------------------






    
U.S. BANK NATIONAL ASSOCIATION, as Trustee


By:    _/s/ Raymond S. Haverstock            
Name:    Raymond S. Haverstock
    Title:    Vice President


Signature Page to Supplemental Indenture